BROWN, District Judge.
The opinion handed down this day on the demurrer to the petition of Lewis E. Harrower disposes of all substantial questions in this case, except the question of the sufficiency of the verification, which in the present case was not made by a party, but by an agent. As the principal allegations of the petition are upon information and belief, and as it does not appear that the affiant has any personal knowledge of the facts, the verification is insufficient. The information and belief of one who is not a party, and who has no knowledge of his own, is immaterial.
Demurrer to petition sustained on the ground of a lack of proper verification.